Citation Nr: 0833443	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, rated noncompensable prior to August 3, 
2007.

3.  Entitlement to an increased rating for bilateral hearing 
loss disability, rated 20 percent disabling from August 3, 
2007.

4.  Entitlement to an increased rating for lumbosacral strain 
with degenerative arthritis, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2004, the veteran submitted a notice of 
disagreement with the issue of entitlement to service 
connection for hypertension, which was denied in a rating 
decision that same month.  In his May 2005 substantive appeal 
(VA Form 9), the veteran perfected appeals of only the issues 
listed above.  Therefore, the claim of entitlement to service 
connection for hypertension is not before the Board.


FINDINGS OF FACT

1.  The veteran's service personnel records show that, while 
stationed in Vietnam, he participated in direct support of 
military combat operations and participated in counter-
insurgency operations; his military occupational specialty 
was wireman.

2.  The veteran has been diagnosed with PTSD.

3.  PTSD is shown to be related to the veteran's active 
service.

4.  The August 2004 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz (Hz) that averaged 73 decibels in the veteran's 
service-connected right ear, with a speech recognition of 84 
percent, corresponding to Level VI hearing.  Pure tone 
thresholds averaged 56 decibels in the veteran's service-
connected left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.

5.  The September 2005 VA audiological examination report 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz (Hz) that averaged 76 decibels in the veteran's 
service-connected right ear, with a speech recognition of 84 
percent, corresponding to Level VI hearing.  Pure tone 
thresholds averaged 53 decibels in the veteran's service-
connected left ear, with speech recognition of 94 percent, 
corresponding to Level I hearing.

6.  The August 2007 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz (Hz) that averaged 80 decibels in the veteran's 
service-connected right ear, with a speech recognition of 76 
percent, corresponding to Level VII hearing.  Pure tone 
thresholds averaged 59 decibels in the veteran's service-
connected left ear, with speech recognition of 76 percent, 
corresponding to Level IV hearing.

7.  The veteran's lumbosacral strain with degenerative 
arthritis is manifested by the functional equivalent of 
forward flexion to more than 30 degrees and less than four 
weeks of incapacitating episodes during a twelve-month 
period.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability, prior to August 3, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2007).

3.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss disability, from August 3, 2007, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6100 (2007).

4.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told that, in order to establish entitlement to increased 
ratings, the evidence needed to show that his disabilities 
had worsened.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  A May 
2008 letter informed the veteran of the criteria used to 
determine his disability ratings.  Therefore, the veteran has 
been provided with all necessary notice regarding his claims 
for increased evaluations.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

I.  PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A review of the veteran's separation document (DD Form 214) 
and personnel records show he was not awarded any medals or 
honors that establish he engaged in combat with the enemy.  
However, his personnel documents indicate that the veteran 
participated in direct support of military combat operations 
as a member of the 9th MEB.  He also participated in counter-
insurgency operations in the Danang area.

In this regard, it is important to note that the agency of 
original jurisdiction (AOJ) granted service connection for 
tinnitus, specifically on the basis of weapons fire.  
Furthermore, the veteran was a Marine in Vietnam during the 
Tet Offensive.  Based upon the action of the AOJ, his status 
as a Marine, and his placement in Vietnam, the Board is 
unable to establish that he was not involved in some combat.  
Furthermore, although not determinative, in August 1972, 
while processing and unrelated claim, he reported the 
existence of possible nervous trouble with the probable cause 
as the Vietnam War.

A May 2005 VA outpatient record shows the veteran underwent 
evaluation for probable PTSD.  The veteran indicated that he 
was in Vietnam from January 1968 to February 1969.  He stated 
that he was placed in a quick reaction group whose job was to 
reinforce trouble spots.  He described ten to fifteen 
firefights.  What traumatized the veteran the most was 
killing a Vietnamese woman.  The veteran had constant 
nightmares and flashbacks related to this event.  Following 
examination, the veteran was assessed with chronic PTSD.

In an October 2005 written statement, the veteran recalled 
witnessing another Marine killed while he was in Vietnam.  He 
remembered incurring incoming rifle fire.  He and his fellow 
soldiers returned fire.  He noticed movement in front of him, 
saw a person step on a mine, and remembered being splattered 
with blood.  He did not recall the name of the Marine that 
was killed, since he was from another unit.  This happened 
somewhere south of Danang Air Field, close to Marble 
Mountain.

Based on the record, the Board finds that the evidence shows 
that, while the veteran is not in receipt of any medals or 
honors implying combat service, it is evident that he was 
involved in combat participation.  As stated above, his 
service personnel records confirm that he was involved in 
counter-insurgency operations in the Danang area and 
participated in direct support of military combat operations.  
The Board finds that this evidence establishes the veteran as 
a combat veteran.  In addition, the stressors described by 
the veteran are consistent with his combat experience.  
Finally, the May 2005 VA treatment record establishes a 
diagnosis of PTSD based on the veteran's report of stressors 
from Vietnam.  The veteran described no pre-service or post-
service stressors during this treatment session.

The Board notes that the RO denied the veteran's claim based 
on his failure to appear for a VA examination regarding PTSD.  
38 C.F.R. § 3.655(b) indicates that when an examination is 
scheduled with any original claim other than an original 
compensation claim, and the veteran fails to report, the 
claim should be denied.  However, 38 C.F.R. § 3.655(a) 
indicates that this is only the case when entitlement to the 
benefit could not be established without a current VA 
examination.  The record shows that the RO had concluded, as 
the Board does, that the veteran's service was consistent 
with combat participation.  Therefore, the RO scheduled the 
veteran for an examination to determine whether his PTSD, a 
diagnosis of which had already been shown by the evidence of 
record, was due to his combat participation during service.  
When the veteran failed to report for this examination, the 
RO denied his claim.  However, the Board finds that the May 
2005 VA treatment record establishes that the veteran's PTSD 
is based on his combat experiences.  The record shows that 
this was a thorough examination.  The veteran reported only 
stressors that occurred during service and consistent with 
his combat experiences, and PTSD was diagnosed based on this 
history.  Therefore, the Board finds that a VA examination to 
provide a link between the veteran's service and his PTSD 
diagnosis was not necessary.  As such, service connection for 
PTSD is granted.

II.  Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).
Bilateral Hearing Loss Disability

Evaluations of defective hearing range from noncompensable to 
100 percent for bilateral hearing loss.  These evaluations 
are based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination testing 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 Hz.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. 
§§ 4.14, 4.85, Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  The same analysis is conducted when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b) 
(2007).

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

In August 2004, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
80
80
LEFT
40
40
75
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 in the left ear.

In September 2005, the veteran underwent VA examination.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
85
80
LEFT
35
45
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 in the left ear.

In August 2007, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
80
85
85
LEFT
40
55
70
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 in the left ear.

The Board notes that the results from each of the veteran's 
VA examinations show that his right ear hearing meets the 
criteria of 38 C.F.R. § 4.86 as being an exceptional pattern 
of hearing impairment.  The puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
in the right ear was consistently 55 decibels or more.  
Therefore, the right ear hearing will be evaluated under 
Table VI and Table VIa to determine which results in the 
higher numeral.

The results of the August 2004 examination show that the 
average pure tone threshold in the veteran's right ear was 73 
decibels with a speech recognition score of 84.  His left ear 
demonstrated an average pure tone threshold of 56 decibels 
with a speech recognition score of 96.  Evaluating these test 
scores based on Table VI, found at 38 C.F.R. § 4.85, reflects 
that the veteran's right ear hearing acuity is at Level III, 
and his left ear is at Level I, corresponding to the 
noncompensable disability evaluation which is currently 
assigned.  Pursuant to Table VIa, the veteran's right hear 
acuity is at Level VI.  However, evaluating this with his 
left ear hearing at Level I still results in a noncompensable 
rating.

The results of the September 2005 examination show that the 
average pure tone threshold in the veteran's right ear was 76 
decibels with a speech recognition score of 84.  His left ear 
demonstrated an average pure tone threshold of 53 decibels 
with a speech recognition score of 94.  Evaluating these test 
scores based on Table VI, found at 38 C.F.R. § 4.85, reflects 
that the veteran's right ear hearing acuity is at Level III, 
and his left ear is at Level I, corresponding to the 
noncompensable disability evaluation which is currently 
assigned.  Pursuant to Table VIa, the veteran's right hear 
acuity is at Level VI.  However, evaluating this with his 
left ear hearing at Level I still results in a noncompensable 
rating.

The results of the August 2007 examination show that the 
average pure tone threshold in the veteran's right ear was 80 
decibels with a speech recognition score of 76.  His left ear 
demonstrated an average pure tone threshold of 59 decibels 
with a speech recognition score of 76.  Evaluating these test 
scores based on Table VI, found at 38 C.F.R. § 4.85, reflects 
that the veteran's right ear hearing acuity is at Level V, 
and his left ear is at Level IV, corresponding to a 10 
percent rating.  However, pursuant to Table VIa, the 
veteran's right hear acuity is at Level VII.  Evaluating this 
with his left ear hearing at Level IV results in the 20 
percent rating already assigned.

The RO continued the veteran's noncompensable rating for 
bilateral hearing loss disability prior to August 3, 2007, 
and assigned a 20 percent rating thereafter.  The Board finds 
that the evidence shows that such ratings are appropriate and 
higher ratings are not warranted.  The veteran's level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation prior to 
August 3, 2007, and a 20 percent rating thereafter, and no 
more.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted above, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  We appreciate the 
veteran's contentions that his hearing was worse even before 
August 3, 2007, but ratings of hearing loss disability 
involve a mechanical application of the rating criteria to 
the findings on official audiometry.  Lendenmann v. Principi, 
supra.  Here, the objective evidence is at the crux of the 
matter, and it provides no appropriate basis for granting 
compensation in excess of that already assigned, either 
before or after August 3, 2007.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As noted here, a staged rating was assigned by the 
RO, and the Board finds that those ratings are appropriate.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected bilateral hearing loss 
disability.  The preponderance of the evidence is thus 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Spine

The veteran is rated 20 percent disabled for his service-
connected lumbosacral strain with degenerative arthritis.  
This evaluation is consistent with the functional equivalent 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or the functional 
equivalent of combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  In order to warrant a 
higher rating, the evidence must approximate the functional 
equivalent of flexion to 30 degrees or less.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An increased rating is also 
warranted for favorable ankylosis of the entire thoracolumbar 
spine.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.

Note (1) provides that the rater should evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes provides a 20 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; and a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

In August 2004, the veteran underwent VA examination.  He 
described the low back pain as dull, aching, and moderate in 
intensity.  It was localized with stiffness and weakness.  He 
denied loss of bladder or bowel control.  He reported flare-
ups once or twice a day, which lasted for a few seconds and 
were precipitated by sudden movements and relieved 
spontaneously.  He denied any limitation of function from 
these flare-ups, since they only happened for a few seconds.  
He used a back brace when working as a truck driver.  The 
veteran walked once a week for one block.  When working as a 
truck driver, he experienced pain when shifting gears.  This 
was usually alleviated by the back brace.

On examination, there was normal curvature of the spine and 
no evidence of muscle spasm.  Forward flexion was to 80 
degrees with pain beginning at 70 degrees and ending at 45 
degrees.  On repetitive flexion, there was further limitation 
of flexion at 70 degrees.  Extension was to 20 degrees, left 
and right lateral flexion was to 25 degrees, left lateral 
rotation was to 35 degrees, and right lateral rotation was to 
30 degrees.  The examiner estimated that there would be a 10 
percent limitation of motion secondary to pain during flare-
ups.  There was also mild functional impairment secondary to 
the low back disability during flare-ups.  Examination of the 
lower extremities revealed no sensory deficit.  The diagnoses 
were degenerative changes of the lumbar spine and 
degenerative disc disease of L5-S1, with chronic lumbar 
strain but no evidence of radiculopathy.

In October 2005, the veteran underwent VA examination.  He 
denied bladder or bowel incontinence.  The veteran complained 
of daily leg and foot weakness and numbness.  He indicated 
that the etiology of these complaints was unrelated to the 
back disability.  He had numbness of his hands and arms 
because of a neck problem.  He had flare-ups that lasted one 
day, approximately once per week.  It was very severe, to the 
worst possible pain of his life.  The veteran estimated there 
was moderate functional limitation during flare-ups.  His 
fatigue, stiffness, weakness, and decreased motion were 
severe.  He had no spasm.  He had constant, severe pain in 
his lower back.  There was no radiation of the pain.  The 
veteran used a cane, and there was no limitation on walking.  
He had no periods of incapacitation in the last twelve 
months.  He lost about four or five days of work due to his 
back condition in the last year.

On examination, curvature of the spine was normal, and there 
was no ankylosis.  Flexion was to 90 degrees, extension was 
to 30 degrees, lateral flexion was to 30 degrees bilaterally, 
and lateral rotation was to 30 degrees bilaterally.  There 
was no additional limitation of motion on repetitive use of 
the spine due to pain, fatigue, weakness, or lack of 
endurance.  The examiner estimated that, during flare-ups, 
there would be no change in the functional impairment of the 
back.  During repetitive use, there would be mild functional 
limitation that would be manifested by pain.  Motor, sensory, 
and reflex examinations were normal.  The diagnosis was 
chronic low back pain, secondary to osteoarthritis and mild 
degenerative disc disease of the lumbar spine, with no 
evidence of radiculopathy found.  The veteran's disability 
severely affected his ability to perform chores, exercise, 
travel, and dress.

In May 2007, the veteran underwent VA examination.  He 
complained of constant, severe pain of the lower back.  
Flare-ups occurred once every two weeks that consisted of the 
worst possible pain of his life.  These lasted for three to 
four hours.  Pain does not radiate.  He complained of 
increased stiffness, fatigue, and lack of endurance.  There 
were no rectal or bladder problems.  The veteran used a back 
brace but denied using a cane for this disorder.  The veteran 
was not presently working and retired from his occupation as 
a truck driver in October 2006, mainly due to his back and 
shoulder problems.  He denied any periods of incapacitation 
in the past twelve months.

On examination, forward flexion was to 90 degrees, with pain 
beginning at 70 degrees.  Extension was to 30 degrees with 
only discomfort noticed with this movement.  Lateral flexion 
was to 30 degrees, bilaterally, with only discomfort noted 
with this movement.  Rotation was to 30 degrees, with only 
discomfort noted with this movement.  During repetitive 
flexion, there were no signs of fatigability or changes in 
flexion.  The examiner estimated mild functional impairment 
during flare-ups, with flexion limited to approximately 70 
degrees.  There was no functional impairment during periods 
of no flare-ups.  Any functional impairment will be mostly 
manifested by pain.  The diagnosis was chronic low back 
strain secondary to mild degenerative disc disease of the 
lumbar spine at the level of L4-5 and L5-S1, with no evidence 
of radiculopathy found.

Based on a review of the record, the Board finds that the 
evidence demonstrates the veteran has never been shown to 
have the functional equivalent of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, such that 
an increase to a 40 percent rating is warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  At most, the veteran's back was shown to be 
functionally limited to 45 degrees of flexion, as noted in 
the August 2004 VA examination.  The examiner noted that, 
while the veteran could forward flex his back to a greater 
degree, pain was evident at 45 degrees.  Therefore, his 
functional limitation is to 45 degrees.  Furthermore, that 
examiner also then opined that during flare-ups, the veteran 
would lose ten percent of his flexion.  Even incorporating 
this estimation, the veteran would still be able to forward 
flex better than 30 degrees.  The October 2005 VA examiner 
indicated that the veteran would only have mild functional 
limitation due to repetitive motion and no functional 
impairment during flare-ups.  The May 2007 VA examiner 
determined that there was no additional functional impairment 
due to repetition, and the veteran would experience only mild 
functional impairment during flare-ups, due to pain.  This 
evidence all corresponds to a 20 percent rating and no more 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a; DeLuca v. Brown, supra.

The General Rating Formula for Diseases and Injuries of the 
Spine indicates in Note (1) that all objective neurologic 
abnormalities should be rated separately under the 
appropriate diagnostic codes.  However, the evidence 
consistently shows the veteran experienced no radiculopathy.  
He denied any bowel or bladder impairment.  He also denied 
any radiation of his back pain.  Furthermore, the veteran had 
a normal motor, sensory, and reflex examination in October 
2005.  Therefore, separate ratings for any neurologic 
abnormalities are not warranted.

The veteran has been shown to have degenerative disc disease 
of the spine.  Therefore, the Board will evaluate his 
disability under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, for incapacitating episodes due to 
intervertebral disc syndrome.  In order to warrant an 
increase to a 40 percent rating, the veteran's disability 
must result in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  As noted above, these 
incapacitating episodes must be prescribed by a physician.  
The VA examinations consistently show the veteran did not 
experience incapacitating episodes totally at least four 
weeks during a twelve-month period.  The October 2005 and May 
2007 VA examination reports show the veteran denied having 
any incapacitating episodes during the previous twelve 
months.  The evidence shows that no such incapacitating 
episodes were prescribed by a physician.  Therefore, a 40 
percent rating is not warranted under the criteria of 
Diagnostic Code 5243.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2007) is in order.  The evidence in this 
case fails to show that the veteran's back disability caused 
marked interference with his employment at any time during 
the appeal period or that the disability required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.

Rather, the Board notes that the veteran worked as a truck 
driver until October 2006, when he retired.  In October 2005, 
he reported losing only four or five days of work in the past 
year due to the back disability.  He indicated that his 
retirement was due to his back and non-service-connected 
shoulder disorder.  The veteran had worked as a truck driver 
for 37 years.

The Board acknowledges that there is evidence reflecting that 
the veteran's back disability was part of the reason he 
retired from his job.  However, this finding does not serve 
to establish that his back disability caused interference 
with his employment to a greater degree than is already 
contemplated by the 20 percent rating assigned.

In summary, the evidence demonstrates that the veteran's 
service-connected back disability did not interfere with his 
employment above what is already contemplated by the 
schedule.  Moreover, the evidence shows that he has not in 
the past or presently required frequent periods of 
hospitalization due to his back disability which renders 
impractical the use of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, supra.  The Board 
has considered whether a staged rating is warranted.  
However, the disability has not significantly changed, and a 
uniform evaluation is warranted.

The evidence preponderates against the veteran's claim, and 
it must be denied.  Gilbert v. Derwinski, supra.


ORDER

Service connection for PTSD is granted.

A compensable rating for bilateral hearing loss disability, 
prior to August 3, 2007, is denied.

A rating in excess of 20 percent for bilateral hearing loss 
disability, from August 3, 2007, is denied.

A rating in excess of 20 percent for lumbosacral strain with 
degenerative arthritis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


